Martin, J.
We have held that the complaint in Deutsch v. Roy (232 App. Div. 543) should not have been dismissed. Although this matter was properly disposed of by the Special Term, in view of our ruling in the action of Deutsch v. Roy, decided herewith, the order herein must be reversed and the lis pendens reinstated.
The order should be reversed, with ten dollars costs and disbursements, the motion denied, with ten dollars costs, and the notice of pendency of action reinstated.
Finch, P. J., McAvoy, O’Malley and Townley, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, and the notice of pendency of action reinstated.